Eberly, J.
This is a companion case of McCaffrey Bros. Co. v. Chicago, B. & Q. R. Co., ante, p. 382, and is an appeal from a *388judgment based upon the identical facts as' appear in the last named case. The cases were tried as one in the district court and separate judgments were entered after the receipt of all the evidence. They were combined and submitted on the same basis in this court. The rules of law applicable to .the controversy in this action are the same as are set forth in the case of McCaffrey Bros. Co. v. Chicago, B. & Q. R. Co., supra.
It follows therefore that the judgment of the district eourt must be, and is,
Affirmed.